 

Exhibit 10.1

 

Execution Copy

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

MANUFACTURING

 

SERVICES AGREEMENT

 

Between

 

Navidea Biopharmaceuticals, Inc.

 

And

 

PETNET Solutions, Inc.

 

 

 

 



Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Manufacturing Services Agreement

 

This MANUFACTURING SERVICES AGREEMENT (this “Agreement”) is made as of this 16th
day of August, 2013 (the “Effective Date”) by and between Navidea
Biopharmaceuticals, Inc., a corporation organized under the laws of the State of
Delaware, with its principal place of business at 425 Metro Place North, Suite
450, Dublin, Ohio 43017-1367 (“NAVIDEA”) and PETNET Solutions, Inc., a Tennessee
corporation, having its principal place of business at 810 Innovation Drive,
Knoxville, TN 37932 (“PETNET”). NAVIDEA and PETNET are referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, PETNET is a leading company in the business of manufacturing and
distributing radiopharmaceuticals, including radiopharmaceuticals used for
positron emission tomography (“PET”) imaging and individual unit dose
radiopharmaceuticals through its network of radiopharmacies and cyclotron-based
PET manufacturing facilities; and

 

WHEREAS, NAVIDEA is conducting Phase II and III human clinical trials to
determine the drug safety and efficacy of the Product (as defined in Section 1.1
hereof) as specified under U.S. Food and Drug Administration (“FDA”) regulations
(collectively, the “Trials”) at locations that perform PET imaging (“Authorized
Trial Sites” as defined in Exhibit A), and in connection therewith desires
PETNET to provide manufacturing and distribution services as more specifically
set forth in the Scope of Work attached hereto as Exhibit A and made a part of
this Agreement (the “SOW”).

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed,
the Parties hereby agree as follows:

 

1.Services

 

1.1Scope of Work

 

NAVIDEA has requested and PETNET has agreed to provide, from certain of the
facilities listed in the SOW (the “Facilities”) manufacturing and distribution
services (the “Services”) with respect to NAVIDEA’S product,
2-[2-(fluoro-18F)-6-(methylamino)-3-pyridinyl]-5-benzofuranol, identified as
[18F]NAV4694, as more particularly described in the SOW attached hereto (the
“Product”). PETNET shall use commercially reasonable efforts to carry out the
Services in a professional and workman-like manner, consistent with cGMP and/or
industry standards for the manufacturing of PET products. All Products delivered
by PETNET hereunder shall be manufactured in accordance with all applicable laws
and regulations, including those promulgated by the FDA.

 

1.2Personnel

 

Each Party shall assign a project manager to: (i) oversee performance of
qualification activities; and (ii) be the primary contact person for
communication between the Parties. PETNET will identify additional qualified
personnel at each of the Facilities to assist in the aforementioned activities.

 

2

 

 



2.Financial Terms

 

2.1Payment

 

PETNET will be paid for the Services performed in accordance with the terms of
this Agreement, as set forth on Exhibit C (the “Financial Terms”).

 

2.2Changes

 

It is understood between both Parties that, during any project of this nature,
unforeseen events may occur, including, but not limited to, termination of any
further activity due to unacceptable results, significant reevaluation due to
marginal results, changes in the scope or timing of any activity, or closure of
PETNET Facilities. Either Party will promptly notify the other Party of any such
unforeseen events before proceeding further with the rendering of the Services.
Both Parties agree that changes, including any changes in costs, will be
described in writing, and that the approval of each revision is required by both
Parties before proceeding.

 

3.Invoicing & Payment

 

3.1Invoicing and Payment Terms

 

PETNET shall invoice NAVIDEA for the Technology Transfer Fee and Site
Qualification Fees according to the Payment Schedule set forth in Exhibit C and
monthly for all Production Fees for Product produced and delivered to NAVIDEA
hereunder as set forth in the Financial Terms. NAVIDEA shall pay all amounts on
invoices duly issued by PETNET under this Agreement within thirty (30) days
after receipt thereof. All invoices and payments required to be paid hereunder
shall be in U.S. Dollars.

 

Invoices shall be sent to the following address:

 

Navidea Biopharmaceuticals, Inc.

425 Metro Place North, Suite 450

Dublin, OH 43017-1367

 

Attn: Accounts Payable

 

accountspayable@navidea.com

 

3.2Late Payments

 

A service charge of one and one-half percent (1 ½%) per month shall be charged
by PETNET on any portion of NAVIDEA’s outstanding balance that is not paid by
the due date. In the event that NAVIDEA’s invoices remain past due in excess of
30 days, or if PETNET otherwise reasonably deems itself insecure, PETNET will no
longer be required to extend such payment terms. Without limiting its other
remedies, PETNET may require cash terms and/or other assurances of payment,
and/or may suspend service to NAVIDEA until such time as all NAVIDEA invoices
are paid in full.

 

3

 

 

4.Production and Delivery

 

4.1Batch Production

 

PETNET will produce the Product in Batches and will dispense the Batches into
doses for delivery to Authorized Trial Sites. A “Batch” shall mean the amount of
Product produced in one operation of PETNET’S production equipment, containing
at least one dose suitable for release and distribution for use in the Trials.
The manufacture of Batches will be allocated among the Facilities in such manner
as the Parties mutually agree is reasonable and appropriate based upon, among
other things: the dates of qualification of the Facilities; the location of the
sites; the estimated transportation times between Facilities and Authorized
Trial Sites; the resources available at any given Facility; and the enrollment
patterns of the Authorized Trial Sites.

 

4.2Product Ordering

 

Doses of the Product will be available from the Facilities according to a
production schedule to be established by PETNET and NAVIDEA for each Facility
from time to time. Under no circumstances will the Product be available at any
Facility prior to 12:00 P.M. (local time) unless otherwise agreed in writing by
PETNET. NAVIDEA or its Authorized Trial Sites may order Doses by delivering a
purchase order in a form reasonably satisfactory to PETNET (“Order”) specifying
the Trial Site to which such Doses are to be delivered, the number of Doses, the
scheduled times for injection of each Dose, and the size of each Dose (in mCi
calibrated to injection time). NAVIDEA will place orders for Doses no later than
thirty-six (36) hours before the Product is to be delivered. If orders are
placed later than thirty six (36) hours before the Product is to be delivered,
PETNET may, but shall not be obligated to, produce the Product in its sole
discretion. In the event that an Explora One synthesis module and associated
equipment installed at a Facility to perform the Services is used for production
of a radiopharmaceutical other than [18F]NAV4694, PETNET will ensure that such
use does not unreasonably delay or interfere with production of [18F]NAV4694.

 

4.3Product Delivery

 

PETNET will deliver Doses to the Authorized Trial Sites. Delivery will be made
by PETNET to a common carrier chosen by PETNET in its reasonable discretion, and
risk of loss shall pass to NAVIDEA upon delivery to the carrier. NAVIDEA shall
bear one hundred percent (100%) of all shipping costs and shall reimburse PETNET
accordingly as invoiced each month.

 

4.4Raw Materials and Components

 

(a)          NAVIDEA shall provide to PETNET, at no cost to PETNET, all
quantities of (i) NAVIDEA’s chemical compound, NAV4614, the chemical precursor
to the Product (the “Precursor”), required to perform the Services and (ii)
NAVIDEA’s chemical compound, the chemical reference standard, NAV4694RS, for the
Product (the “Reference Standard”), required to perform the Services; and
further may provide to PETNET, at no cost to PETNET, any other raw materials or
components for use in the manufacture of Products (collectively, “NAVIDEA
Materials”), as more fully described in Exhibit D. PETNET acknowledges and
agrees that the NAVIDEA Materials shall be the sole and exclusive property of
NAVIDEA.

 

4

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(b)          PETNET may only use NAVIDEA Materials and Product for the benefit
of NAVIDEA and in furtherance of this Agreement, and shall not use either
NAVIDEA Materials or Product produced by it hereunder for any other purpose.

 

4.5Obsolete Inventory

  

Any NAVIDEA Materials, waste by-products, testing supplies, stability samples,
work-in-process, and finished goods rendered obsolete or expired at the
expiration, revision or termination of this Agreement or of the Services shall
be either destroyed or disposed of by PETNET or shipped to NAVIDEA, freight
collect, for destruction by NAVIDEA, at NAVIDEA’ direction. NAVIDEA shall bear
one hundred percent (100%) of all destruction costs related to said obsolete
inventory, whether destroyed or disposed of by PETNET or NAVIDEA. The
destruction by either Party shall be in accordance with all applicable laws and
regulations. PETNET shall provide NAVIDEA with all manifests and other
applicable evidence of proper destruction as may be requested by NAVIDEA or as
required by applicable law.

 

4.6Acquired Equipment

 

[*]

 

5.Compliance

 

5.1NAVIDEA’s Responsibility

 

(a)          NAVIDEA shall obtain and maintain all regulatory approvals required
to conduct the Trials. NAVIDEA represents and warrants to PETNET that all Trials
will be conducted under a valid and existing Investigational New Drug
Application for the Product (the “IND”) filed with the FDA allowing for the
conduct of the Trials, and that no notice or other communication has been
received from the FDA that would prevent the conduct of the Trials. Without
limiting the generality of the foregoing, NAVIDEA shall:

 

(i)            Submit to the FDA regulatory documentation which is necessary for
including the PETNET Facilities in the IND;

 

(ii)           Obtain regulatory approvals needed for conducting human clinical
trials, including Institutional Review Board approvals or Radioactive Drug
Research Committee approvals as may be required;

 

(iii)          Provide PETNET with a copy of the FDA approval to proceed letter
for the [18F]NAV4694 IND.

 

5

 



 

(iv)          Maintain regulatory documentation for the Product and the Trials;

 

(v)           Develop all clinical protocols for the Trials;

 

(vi)          Oversee and monitor the Trials in accordance with FDA regulations;
and

 

(vii)         Within 36 hours of receipt, provide to PETNET any subsequent
regulatory notices relating to the quality of Product produced at a Facility or
affecting the Specifications of the Product being used in the Trials or which
may otherwise affect PETNET’s provision of the Services.

 

(viii)        Submit all other Regulatory documentation related to the IND for
[18F]NAV4694 IND including but not limited to IND Amendments, IND Safety
Reports, Annual Reports, etc.

 

(b)          NAVIDEA shall be responsible for maintaining such records and
making such reports as may be required by the FDA and any other applicable
regulatory agency with respect to the Trials and shall make copies of sections
relevant to PETNET’s activities under this Agreement available to PETNET upon
request.

 

(c)          Copies of all complaints concerning the Product that may be
received or originated by NAVIDEA or otherwise coming to the attention of
NAVIDEA, including any adverse drug experience reports from the Authorized Trial
Sites, shall be promptly forwarded to PETNET.

 

(d)          Because of FDA regulation of the Trials, the Facilities will be
listed appropriately in the IND documents filed with the FDA. NAVIDEA will
provide the opportunity, prior to submission to FDA, for PETNET to review and
comment on relevant portions of NAVIDEA’s FDA submissions that include
documentation on Facilities.

 

(e)          Prior to PETNET’s receipt and testing, and as a condition precedent
of any testing work by PETNET pursuant to this Agreement, NAVIDEA shall provide
to PETNET the applicable Material Safety Data Sheet (“MSDS”) containing written
or printed material concerning a hazardous chemical which is prepared in
accordance with the regulations promulgated by the Occupational Safety & Health
Administration, or any successor entity thereto, for the Product, the Precursor,
the Reference Standard, and all components necessary for the manufacture of
Product.

 

(f)           NAVIDEA warrants and certifies to PETNET that no person involved
with this Agreement or any SOW has been debarred, is under investigation, or
convicted of crimes pursuant to Sections 306(a) and (b) of the Food, Drug and
Cosmetic Act and under the U.S. Generic Drug Enforcement Act of 1992, 21 U.S.C.
§§335(a) and (b), as amended. NAVIDEA agrees to notify PETNET as soon as
practicable upon NAVIDEA’s learning of the occurrence of any such debarment,
conviction, investigation or inquiry relating to a potential debarment, of any
person involved with this Agreement or any SOW and agrees that said person shall
be immediately prohibited from participating in this Agreement or any SOW.

 

6

 

 

5.2PETNET’s Responsibility

 

(a)          PETNET shall maintain all original documents involving the
manufacture and control for the Product, its raw materials, drug substance, and
package components, including, without limitation, inventory records, testing
procedures and specifications, master and lot manufacturing instructions, data
from testing and inspections, and original records of experimental work
performed to establish capability to manufacture and test the Product.
Additionally, after withdrawing Doses and samples needed for testing, PETNET
shall maintain for a period of thirty (30) days, the bulk vial from all Batches
(the “Retains”). PETNET shall store these original records and Retains in a safe
and organized manner so that they may be provided upon request to NAVIDEA or to
the FDA or other federal, state or locally regulatory agency. PETNET shall
deliver Retains and copies of all records created under the Services to NAVIDEA
at costs upon receipt of a written request from NAVIDEA

 

(b)          PETNET shall be responsible for, and shall take all steps necessary
for, passing any applicable government inspection of the Facilities by the FDA
or other federal, state or local regulatory agency. All manufacturing,
packaging, storage, cleaning, and analytical methods and processes of the
Product or its components must be qualified by PETNET in accordance with the
methods set forth in the IND Qualification procedures and reports will be
provided to NAVIDEA upon request. Following qualification of a process and or
process change, PETNET shall notify NAVIDEA of such qualification and, upon
request, deliver a copy of the qualification report to NAVIDEA.

 

(c)          PETNET shall perform all work under this Agreement and any SOW in
conformity with all applicable federal, state and local laws and regulations
including, without limitation, the Food, Drug and Cosmetic Act and the
regulations promulgated pursuant thereto, as amended from time to time,
including 21 CFR 212 (PET Drug cGMP Regulations).

 

(d)          Copies of all complaints concerning the Product that may be
received or originated by PETNET or otherwise coming to the attention of PETNET,
including any adverse drug experience reports from Authorized Trial Sites, shall
be promptly forwarded to NAVIDEA. PETNET shall provide to NAVIDEA, within 24
hours of receipt, any regulatory notices relating to the quality of Product
produced at a Facility or affecting the Specifications of the Product being used
in the Trials or which may otherwise affect PETNET’s provision of the Services.

 

(e)          PETNET warrants and certifies to NAVIDEA that no person performing
Services pursuant to this Agreement or any SOW has been debarred, is under
investigation, or convicted of crimes pursuant to Sections 306(a) and (b) of the
Food, Drug and Cosmetic Act and under the U.S. Generic Drug Enforcement Act of
1992, 21 U.S.C. §§335(a) and (b), as amended. PETNET agrees to notify NAVIDEA as
soon as practicable upon PETNET’ learning of the occurrence of any such
debarment, conviction, investigation or inquiry relating to a potential
debarment, of any person performing services pursuant to this Agreement or any
SOW and agrees that said person shall be immediately prohibited from performing
Services under this Agreement or any SOW.

 

7

 

 

5.3Compliance Audit

 

(a)           NAVIDEA shall have the right, upon not less than 30 days’ prior
written notice to PETNET and its sole expense, to once every twelve (12) months
during the Term conduct a compliance audit of PETNET and each of the Facilities
directly related to the manufacturing, laboratory, packaging, storage, testing,
shipping or receiving of the Product; provided, however, that such audit(s)
shall be conducted between the hours of 9:00 am and 5:00 pm local time and in
such a manner as to not unreasonably interfere with the operations at the
Facilities, and NAVIDEA’ representatives shall comply with PETNET’s customary
procedures for such audits at the Facilities.

 

(b)           NAVIDEA shall be responsible for communicating with any
governmental or regulatory authority concerning the Product, and PETNET shall
provide NAVIDEA with reasonable assistance NAVIDEA may require to assist it in
such communications. PETNET shall have no such communications specifically
related to the Product, except to the extent that they relate to PETNET’s
Facilities or manufacturing activities under this Agreement with respect to the
Product, in which case PETNET shall be solely responsible for such
communications and any required follow-up actions. Notwithstanding the
foregoing, nothing in this Section 5.3(b) shall be deemed to restrict either
Party’s independent right to communicate with any governmental or regulatory
authority. NAVIDEA shall have the right to challenge any order of a regulatory
or governmental activity affecting its Product, and PETNET will be permitted to
participate in such challenge at its sole discretion.

 

5.4Recall

 

In the event (a) any government authority of any country should issue a request,
directive or order that the Product supplied by PETNET to NAVIDEA be recalled,
or (b) a court of competent jurisdiction orders such a recall, or (c) the
Parties reasonably determine after consultation with each other that the Product
should be recalled (each of the foregoing (a) to (c), a “Recall”), the Parties
shall take all appropriate corrective action and shall cooperate fully with one
another in connection therewith. Unless otherwise mutually agreed, NAVIDEA shall
be responsible for coordinating all activity associated with such Recall.
NAVIDEA shall be responsible for all Recall expenses pertaining thereto incurred
by NAVIDEA or PETNET. For purposes of this Agreement, Recall expenses shall
include, but not be limited to, the expenses of notification and destruction or
return of the recalled Product, as well as NAVIDEA’s and PETNET’s out-of-pocket
costs incurred in connection therewith.

 

8

 

 

6.Confidentiality

 

6.1Confidential Information

 

(a)          For purposes of this Agreement, Confidential Information means (i)
designs, specifications, know-how, processes, formulae, costs, financial data,
marketing plans and customer lists and, (ii) information that is marked
“confidential”, “proprietary” or some other similar marking or information that
is disclosed verbally that is designated in writing as “confidential” within
five (5) days of its disclosure, or (iii) information that a reasonable person
would consider to be the confidential information of the disclosing Party based
on the nature of the information or the circumstances surrounding its
disclosure. The Confidential Information of a Party (“Discloser”) acquired by
the other Party (“Recipient”) under this Agreement or any SOW shall not be
disclosed to any third party without the prior written authorization from
Discloser. Recipient shall use the Confidential Information only for the purpose
of fulfilling its obligations or exercising its rights under this Agreement.
Recipient represents and warrants that it has obtained or will obtain agreements
with its employees and agents (including subcontractors) to maintain the
confidentiality of all Confidential Information as provided herein.
Notwithstanding the foregoing, either Party may disclose Joint Process
Inventions to a third party bound by a confidentiality agreement containing
provisions at least as stringent as this Section 6 so long as Discloser is given
30 days notice of the contemplated disclosure and may prevent such disclosure if
it reasonably identifies said third party as a competitor.

 

(b)          The obligations of Recipient with regard to Confidential
Information shall continue for a period of five (5) years from the date that
such Confidential Information is acquired by Recipient, except with respect to
Confidential Information that is a trade secret, as defined by applicable law,
in which case the obligations of Recipient shall remain in effect for the
greater of such five (5) year period or for as long as such information retains
its status as a trade secret, as determined by applicable law.

 

(c)          The obligations of Recipient regarding the confidentiality and
nondisclosure of Confidential Information as provided in this section shall not
apply to information that:

 

(i)            is already known to Recipient without prior disclosure from
Discloser, as shown by Recipient’s prior written records;

 

(ii)           Recipient can demonstrate by written records was developed for or
by Recipient, independent of any Confidential Information of the Discloser;

 

(iii)          becomes publicly available through no fault of Recipient; or

 

(iv)          is received from a third party that has the legal right to
disclose it to Recipient.

 

6.2Compelled Disclosure

 

The confidentiality obligations contained in this Section 6 shall not apply to
the extent that Recipient is required to disclose information by law, order or
regulation of a governmental agency or a court of competent jurisdiction;
provided that (a) if Recipient shall, to the extent not prohibited by applicable
law or court order, notify Discloser in writing immediately so that Discloser,
at its sole option and expense, may seek a protective order or other appropriate
remedy or waive compliance with the provisions of this Section 6; (b) if
Discloser elects to seek a protective order or other appropriate remedy,
Recipient shall cooperate with, and not object to, any such actions; and (c) if
a protective order or other remedy is not obtained or Discloser waives
compliance with the provisions of this Section 6, Recipient shall furnish only
that portion of Discloser’s Confidential Information which Recipient reasonably
believes is legally required to be disclosed.

 

9

 

 

6.3Irreparable Harm

 

Recipient acknowledges that the disclosure of Confidential Information without
Discloser’s expressed permission may cause Discloser irreparable harm and that
the breach or threatened breach of nondisclosure provisions of this Agreement
may entitle Discloser to seek injunctive relief from a court of competent
jurisdiction, in addition to any other legal remedies that may be available.

 

6.4Publicity

 

The terms and conditions contained herein shall be held in strict confidence by
the Parties hereto, and neither Party shall publicly disclose, directly or
indirectly, any of the terms or conditions of this Agreement unless such
disclosure is required by law, order or regulation of a governmental agency or a
court of competent jurisdiction, and is in compliance with Section 6.2 or is
otherwise consented to by the nondisclosing Party. Any announcement or other
publicity relating to the transactions contemplated hereby, and the method of
the release of such publicity, must be approved in writing, in advance, by both
Parties hereto, which approval shall not be unreasonably withheld.

 

7.Intellectual Property Rights

 

7.1Certain Definitions

 

As used in this Agreement, the following terms have the following meanings:.

 

(a)          “Documentation” means any written or electronic record embodying
the NAVIDEA Technology, including the Specifications or the Methods.

 

(b)          “Intellectual Property Right(s)” means, individually or
collectively, (i) ideas, inventions, improvements, or discoveries, Know-How
(whether patentable or not), (ii) works of authorship copyright applications and
copyrights (including, without limitation, documentation, reports, materials,
writings, designs, computer software), processes methods, techniques and any
(iii) Patent Rights, (iv) trade secrets, or (v) other intellectual property
right pertaining to any of the foregoing.

 

(c)          “Know-How” means unpatented technical and other information which
is not known to the public, including without limitation, information comprising
or relating to concepts, discoveries, data, designs, formulae, ideas,
information relating to material, inventions, methods, models, assays, research
plans, procedures, designs for experiments and tests and results of
experimentation and testing including results of research or development
together with processes including manufacturing processes, specifications,
techniques, chemical, pharmacological, toxicological, clinical, analytical and
quality control data, trial data, case report forms, data analyses, reports or
summaries and information contained in submissions to and information from
ethical committees and regulatory authorities including documents (which shall
include paper, notebooks, books, files, ledgers, records, tapes, discs,
diskettes, CD-ROM and any other media on which Know-How can be permanently
stored) containing Know-How. The fact that an item is known to the public shall
not be taken to exclude the possibility that a compilation including the item,
and/or a development related to the item, is (or remains) not known to the
public.

 

10

 

 

(d)          “Maintained” means, with respect to any Intellectual Property
Right, that a Party owns a transferable interest or has a license to practice
such Intellectual Property Right and has the ability to grant the other Party
access, a license or a sublicense (as applicable) to practice such Intellectual
Property Right.

 

(e)          “NAVIDEA Technology” means all Intellectual Property Rights that
are owned or Maintained by NAVIDEA on the Effective Date or during the Term,
including without limitation the Specifications, the Methods, and the
Documentation, excluding Joint Process Inventions.

 

(f)           “Methods” means the radiochemistry synthesis methods Maintained by
NAVIDEA to produce the Product and to demonstrate that Batches of the Product
meet the Specifications.

 

(g)          “Patent Rights” means the rights and interests in and to any and
all issued patents and pending patent applications (including inventor’s
certificates and utility models) in any country worldwide, including any and all
provisionals, non-provisionals, substitutions, continuations,
continuations-in-part, divisionals and other continuing applications,
supplementary protection certificates, renewals, and all letters patent on any
of the foregoing, and any and all reissues, re-examinations, extensions,
confirmations, registrations and patents of addition of any of the foregoing.

 

(h)          “PETNET Technology” means all Intellectual Property Rights that are
Maintained by PETNET on the Effective Date or during the Term, excluding Joint
Process Inventions.

 

(i)            “Specifications” means the specified manufacturing instructions,
analytic tests and acceptance criteria further described in Exhibit B, as it may
be modified by NAVIDEA from time to time.

 

7.2Ownership and Publication of Results

 

(a)          All data and information, including raw data and case report forms,
generated as a result of the Trials, will be the property of NAVIDEA and may be
freely utilized by NAVIDEA in any manner desired, subject to restrictions set
out in Section 7.2(c) below.

 

(b)          Any information regarding the Trials, including the name and
location of the Authorized Trial Sites, shall be treated in confidence by PETNET
as the Confidential Information of NAVIDEA, except that PETNET may disclose or
use information in accordance with Article 5.2 and 5.3 above.

 

(c)          NAVIDEA shall have the right to use, copy, publish and distribute
as it sees fit any of the results of the Trials; provided, however, that NAVIDEA
may not use the name of PETNET or its employees or representatives for any
public or commercial purpose, including advertising, promotional or sales
literature or product labeling without the prior written consent of PETNET,
unless required by governmental order, law or regulation.

 

11

 

 

7.3Ownership of Intellectual Property

 

(a)          As between the Parties, all PETNET Technology is and shall be the
exclusive property of PETNET and may be freely used by PETNET, subject to the
terms and conditions of this Agreement. Except as provided in Section 7.3(c),
all improvements, enhancements, modifications or derivatives to the PETNET
Technology (“PETNET Technology Inventions”) shall be the exclusive property of
PETNET. To the extent NAVIDEA has any Intellectual Property Rights in and to any
PETNET Technology Inventions, NAVIDEA hereby assigns and transfers the same to
PETNET absolutely and free of any third party claims or interests. NAVIDEA shall
execute such deeds or documents and do such things as are necessary to transfer
ownership of the PETNET Technology Inventions to PETNET and to facilitate the
filing of patent applications for Patent Rights or other registrations of
Intellectual Property Rights in the name of PETNET at PETNET’s reasonable
expense. All PETNET Technology and PETNET Technology Inventions shall be deemed
the Confidential Information of PETNET. Notwithstanding anything in this
Agreement to the contrary, to the extent PETNET Technology Inventions are
utilized in the manufacture, preparation, distribution and/or use of the Product
as manufactured by PETNET, PETNET hereby grants NAVIDEA a non-exclusive,
non-transferable, perpetual, royalty free worldwide license to make, distribute
or use or have made, distributed or used Product under such PETNET Technology
Inventions.

 

(b)          As between the Parties, all NAVIDEA Technology is and shall be the
exclusive property of NAVIDEA and may be freely used by NAVIDIEA, subject to the
terms of this Agreement, including, without limitation, Section 7.4 below.
Except as provided in Section 7.3(c), all inventions that are improvements,
enhancements, modifications or derivatives of the NAVIDEA Technology (“NAVIDEA
Technology Inventions”) shall be the exclusive property of NAVIDEA. To the
extent PETNET has any Intellectual Property Rights in and to any NAVIDEA
Technology Inventions, other than the license grant set forth in Section 7.4
below, PETNET hereby assigns and transfers the same to NAVIDEA absolutely and
free of any third party claims or interests. PETNET shall execute such deeds or
documents and do such things as are necessary to transfer ownership of the
NAVIDEA Technology Inventions to NAVIDEA and to facilitate the filing of patent
applications for Patent Rights or other registrations of Intellectual Property
Rights in the name of NAVIDEA at NAVIDEA’s reasonable expense. All NAVIDEA
Technology and NAVIDEA Technology Inventions shall be deemed the Confidential
Information of NAVIDEA.

 

(c)          Except as otherwise set forth in this Section, any process
inventions conceived of jointly by the Parties shall be jointly owned (“Joint
Process Inventions”), and may be freely used by the Parties subject to any
underlying PETNET Intellectual Property Rights and any underlying NAVIDEA
Intellectual Property Rights and subject to the terms and conditions of this
Agreement. Whether a process-related invention is a Joint Process Invention
shall be governed by United States patent law governing joint inventorship. The
Parties shall promptly notify each other if they believe they have conceived of
a Joint Process Invention. The Parties shall then discuss whether a patent
application or applications should be filed for the Joint Process Invention. The
Parties acknowledge that “time is of the essence” when deciding whether to file
a patent application and agree to act in good faith in making a determination as
to how to proceed.

12

 

 

(i)            If the Parties wish to jointly pursue patent protection and/or
jointly own any resulting patents for Joint Process Inventions, the Parties
shall work together to obtain patent protection and shall equally split the
costs of patent prosecution and maintenance unless explicitly agreed in writing
otherwise. The Parties shall decide which Party will take the lead in patent
prosecution (“Lead Party”). The Lead Party shall keep the other Party informed
of developments in the patent prosecution and maintenance and shall seek the
advice and input of the non-Lead Party in making substantive decisions regarding
patent prosecution and maintenance. The Parties shall work together in making
substantive decisions, developing a prosecution strategy and in selecting
appropriate outside counsel, if necessary. Both Parties shall jointly own, by
having an undivided equal joint interest therein, any patent issuing on any
Joint Process Invention (“Joint Patent”). Each Party shall provide all
information and execute and file all documents and instruments necessary to
memorialize and record such joint ownership with all applicable patent offices
and government agencies, including any affidavits, declarations, or assignments.
Subject to any underlying Intellectual Property Rights of the other Party and
subject to the terms and conditions of this Agreement, each Party shall have
full use of any Joint Patents for its own purposes including (subject to the
foregoing) the right to license or assign its rights to any Joint Patent without
obligation or accounting to the other Party.

 

(ii)            If one of the Parties (“Non-prosecuting Party”) decides it does
not want to, or no longer wants to pursue patent protection (including any
interferences, reissue proceedings, re-examinations, and post-grant reviews) for
a Joint Process Invention and/or does not want to maintain a patent or
application for a Joint Process Invention or to file any subsequent application
claiming priority thereto (including any continuation, continuation-in-part,
divisional, reissue, PCT application, or foreign counterpart applications), and
provides timely written notification of such decision, the other Party
(“Prosecuting Party”) shall have the option of pursuing patent protection or
maintaining patents or applications for the Joint Process Invention on its own.
The Prosecuting Party shall bear the entire cost of patent prosecution and/or
maintenance and shall be the sole owner of the patent applications, patents and
patent rights unless agreed to in writing otherwise. The non-prosecuting Party
shall cooperate with the Prosecuting Party including providing, at the
Prosecuting Party’s reasonable expense, all necessary information and input and
executing, and causing such Non-prosecuting Party’s employees, consultants, and
contractors to execute, any necessary documents and instruments, including
affidavits, declarations, and assignments. The Prosecuting Party shall have the
final say on all matters related to patent prosecution and maintenance and may
but shall not be obligated to notify the Non-prosecuting Party of developments
regarding the patent prosecution or seek the Non-prosecuting Party’s input.
Subject to any underlying Intellectual Property Rights of the other Party and
subject to the terms and conditions of this Agreement, the Non-prosecuting Party
shall have a non-exclusive, fully paid-up, world-wide, perpetual license to any
resulting patents covering the Joint Process Invention. This license shall be
non-transferrable and non-licensable except to Affiliates of the Non-prosecuting
Party.

 

13

 

 

(iii)           Neither Party shall disclose to its sublicensee(s) or any other
third party any confidential PETNET Intellectual Property Rights or confidential
NAVIDIEA Intellectual Property Rights (as applicable) of the other Party that
underlies the Joint Process Inventions.

 

(d)          In the event that either Party reasonably believes that a third
party may be infringing any Joint Patent, then such Party shall promptly notify
the other Party in writing, identifying the alleged infringer and the alleged
infringement complained of and furnishing the information upon which such
determination is based. PETNET shall, at its expense, have the first right, but
not the obligation, through counsel of its choosing, to take any measures it
deems appropriate to prevent or stop any such infringement. PETNET shall keep
NAVIDEA promptly apprised of all enforcement actions taken by PETNET in
connection with any such enforcement action, including providing NAVIDEA with
drafts of briefs and filings in connection therewith and allowing adequate time
for review and comment by NAVIDEA whenever possible. PETNET shall reasonably
consider all such NAVIDEA comments, and shall obtain NAVIDEA’s written consent
before entering into any settlement with the infringing third party, which
consent shall not be unreasonably withheld, conditioned or delayed. Upon
reasonable request by PETNET, NAVIDEA shall give PETNET all reasonable
information and assistance, and, if necessary for PETNET to prosecute any legal
action, join in the legal action as a party at PETNET’s expense. In the event
PETNET fails within thirty (30) days following notice of such infringement to
take commercially appropriate steps to prevent or stop such infringement, or
earlier notifies NAVIDEA in writing of its intent not to do so, then NAVIDEA
shall have the right, at its expense, but not the obligation, to do so. NAVIDEA
shall keep PETNET promptly apprised of all enforcement actions taken by NAVIDEA
in connection with any such enforcement action, including providing PETNET with
drafts of briefs and filings in connection therewith and allowing adequate time
for review and comment by PETNET whenever possible.  NAVIDEA shall reasonably
consider all such PETNET comments, and shall obtain PETNET’s written consent
before entering into any settlement with the infringing third party, which
consent shall not be unreasonably withheld, conditioned, or delayed. Upon
reasonable request by NAVIDEA, PETNET shall give NAVIDEA all reasonable
information and assistance in connection with such suit for infringement. Any
damages or other amounts collected by either PETNET or NAVIDEA as the result of
a legal action under this Section 7.3(d) shall be allocated first to reimburse
the Party prosecuting such action for its costs and expenses in making such
recovery, with any remainder of damages that are attributable to infringement to
be shared equally by the Parties.

 

14

 

 

(e)          In the event that a third party asserts, as a defense or as a
counterclaim in any infringement action, or in a declaratory judgment action or
similar action or claim before any court, tribunal, administrative agency, or
patent office, that any Joint Patent is invalid or unenforceable, then the Party
participating in such action shall promptly give written notice to the other
Party. PETNET shall have the first right, but not the obligation, at its sole
cost and expense through counsel of its choosing, to respond to such defense or
defend against such counterclaim (as applicable) unless NAVIDEA is pursuing the
applicable infringement action or is the named defendant, in which case NAVIDEA
shall have the first right. The Party controlling such response or defense (the
“Controlling Party”) shall keep the other Party (the “Other Party”) promptly
apprised of all actions taken by the Controlling Party in connection with any
such response or defense, including providing the Other Party with drafts of
briefs and filings in connection therewith, allowing adequate time for review
and comment by the Other Party whenever possible, and the Controlling Party
shall reasonably consider all such comments. The Controlling Party shall obtain
the written consent of the Other Party prior to settling or, otherwise
compromising such defense or counterclaim, which consent shall not be
unreasonably withheld or delayed. If the Controlling Party determines not to
respond to such defense or defend against such counterclaim (as applicable), it
shall notify the Other Party of the same in sufficient time to allow the Other
Party to respond or defend (as applicable). The Other Party shall have the
right, but not the obligation, to respond to such defense or defend against such
counterclaim at its sole cost and expense through counsel of its choosing. If
the Other Party determines to respond to such defense or defend against such
counterclaim, it shall obtain the written consent of the former Controlling
Party prior to settling or otherwise compromising such defense or counterclaim,
which consent shall not be unreasonably withheld or delayed. Upon reasonable
request by a Party, the other Party shall give the requesting Party, at the
requesting Party’s expense, all reasonable information and assistance in
connection with the defense to actions specified under this Section.

 

7.4Limited Licenses

 

NAVIDEA hereby grants to PETNET a non-exclusive, non-transferable (except as set
forth in Section 12), royalty-free license, with the right to sublicense under
any Intellectual Property Rights of NAVIDEA relating directly or indirectly to
the NAVIDEA Technology or NAVIDIEA Technology Inventions, to make, have made,
use and distribute NAVIDEA Materials and the Product solely for the purpose of
manufacturing and distributing the Product and performing the Services as set
forth in this Agreement. NAVIDEA hereby grants to PETNET the right to use and
reference all applicable regulatory filings, production contracts and drug
master files and other regulatory documents solely for the purpose of performing
its obligations set forth in this Agreement. Except as specifically provided
herein, PETNET shall have no other rights to intellectual property of NAVIDEA
for the duration of the Trials and thereafter.

 

8.Warranties and Disclaimer

 

(a)          Each Party hereby represents and warrants that:

 

(i)           It is a corporation duly organized, validly existing and in good
standing under applicable state law.

 

(ii)            This Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, reorganization or other laws of general
applicability relating to or affecting the enforcement of creditor’s rights and
general principles of equity.

 

(iii)           The execution, delivery and performance of this Agreement do not
and will not (A) violate or conflict with, result in a breach of, constitute a
material default (or an event which, with or without notice or lapse of time or
both, would constitute a default) under any material contract to which it is a
party or by which it is bound; (B) violate any applicable law; or (C) violate or
conflict with any provision of its certificate of incorporation and by-laws or
comparable organizational documents.

 

15

 

 

(iv)           It has not been debarred, suspended or excluded under any laws or
regulations promulgated by FDA or any equivalent law. It does not and will not
employ, contract with or retain any person to perform activities under this
Agreement if such person is debarred, suspended or otherwise excluded by
governmental authorities.

 

(v)            It has the requisite corporate power and authority to carry on
its business as it is now being conducted and is duly licensed or qualified to
do business in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties owned or leased by it makes
such licensing or qualification necessary.

 

(b)          NAVIDEA hereby represents and warrants that NAVIDEA Technology and
NAVIDEA Technology Inventions used in the performance of this Agreement does not
infringe, misappropriate or otherwise violate any Intellectual Property Rights
of any third party.

 

(c)          THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT ARE THE PARTIES’ ONLY REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
THE SUBJECT MATTER OF THIS AGREEMENT AND ARE MADE EXPRESSLY IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED, INCLUDING ANY
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY,
NON-INFRINGEMENT OR OTHERWISE. THE PARTIES AGREE THAT IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
RESULTING FROM BREACH OF THIS AGREEMENT.

 

9.Force Majeure

 

Each of the Parties hereto shall be excused from the performance of its
obligations hereunder to the extent performance of this Agreement is prevented
by force majeure and such excuse shall continue as long as the condition
constituting such force majeure continues; provided, however, if such delay
continues in excess of eight (8) weeks, this Agreement may be terminated upon
written notice by the effected Party to the other Party. Neither Party shall be
obligated to pay or refund any amount stated in Exhibit C upon early termination
due to force majeure.

 

For purposes of this Agreement, “force majeure” is defined as follows:

 

Causes beyond the control of NAVIDEA or PETNET, which are not attributable to
any legal violation, negligence, breach or default by either Party, including
acts of God, new statutes, regulations or other changes of laws of any
government, civil commotion, strikes, shortages of raw materials, terrorism,
unavailability of necessary equipment, substantial damage to or destruction of
production facilities or material by fire, earthquake or storm, epidemics and
failure of public utilities or common carriers or any other cause beyond the
reasonable control of the Party affected thereby.

 

16

 

 

10.Indemnification

 

10.1Indemnification by PETNET

 

(a)          PETNET agrees to indemnify, defend and hold harmless NAVIDEA and
its affiliates, as well as the officers, directors, employees and agents of each
(collectively “NAVIDEA Indemnitees”), against any third party claims, losses or
damages (including reasonable attorney’s fees and disbursements paid or incurred
by any of them) suffered or incurred by any NAVIDEA Indemnitee resulting from
(i) the personal injury (including death) or damage to tangible personal
property to the extent caused by PETNET’s negligence or willful misconduct in
the performance of the Services; or (ii) any intentional misconduct on the part
of PETNET; provided, that in no event shall PETNET be required to indemnify
NAVIDEA to the extent of claims, losses or damages arising on account of (or to
the extent aggravated by reason of) the negligence or willful misconduct of
NAVIDEA Indemnitees.

 

(b)          NAVIDEA agrees to provide PETNET with prompt notice of any claim by
any NAVIDEA Indemnitee for indemnification under Section 10.1(a) (a “NAVIDEA
Claim”). In the event of any NAVIDEA Claim, PETNET shall manage and control the
defense and settlement of any and all actions, proceedings, and suits with
respect thereto, and shall have the right to select and engage counsel of its
own choice. Any NAVIDEA Indemnitee may also participate in the defense with
counsel of its own choosing at its own expense. The NAVIDEA Indemnitees shall
reasonably cooperate at PETNET’s reasonable cost in the defense of any and all
such actions, proceedings, and suits. No NAVIDEA Indemnitee shall be entitled to
compromise or settle any claim, loss, or damage that is or may be the subject of
indemnification under Section 10.1(a) without the prior written approval of
PETNET, and PETNET shall have no obligation to indemnify any NAVIDEA Indemnitee
that is so compromised or settled.

 

10.2Insurance by PETNET

 

PETNET shall maintain in full force and effect during the term of this
Agreement, at its sole cost and expense, the following insurance: (i) Products
Liability Insurance coverage in the minimum amount of Five Million ($5,000,000)
Dollars per occurrence with an annual aggregate amount of Ten Million
($10,000,000) Dollars; (ii) Commercial General Liability insurance with bodily
injury and property damage with minimum limits of Five Million ($5,000,000) per
occurrence, with an annual aggregate limit of Ten Million ($10,000,000); and
(iii) Worker’s Compensation and Occupational Disease Disability insurance as
required by the laws of the state(s) in which the Services are to be performed.

 

10.3Indemnification by NAVIDEA

 

(a)          NAVIDEA agrees to indemnify, defend and hold harmless PETNET, and
its affiliates, as well as the officers, directors, employees and agents of each
(hereafter collectively referred to as “PETNET Indemnitees”), against any third
party claims, losses or damages (including reasonable attorney’s fees and
disbursements paid or incurred by any of them) suffered or incurred by any
PETNET Indemnitee resulting from (i) any clinical trials, ownership, testing,
use, application, consumption, distribution, marketing or sale of the Product;
(ii) any intentional misconduct on the part of NAVIDEA; (iii) any claim that the
NAVIDEA Technology, NAVIDEA Technology Inventions, NAVIDEA Materials or Product
((A) as specified in the NDA or (B) any other written specifications or written
instructions provided by NAVIDEA to PETNET or (C) as delivered to PETENT)
infringes Intellectual Property Right of a third party; or (iv) any failure by
NAVIDEA to honor NAVIDEA’s financial obligations to any subcontractor of
NAVIDEA; provided, that in no event shall NAVIDEA be required to indemnify
PETNET to the extent of claims, losses or damages arising on account of (or to
the extent aggravated by reason of) the negligence or willful misconduct of
PETNET Indemnitees.

 

17

 

 

(b)          PETNET agrees to provide NAVIDEA with prompt notice of any claim by
any PETNET Indemnitee for indemnification under Section 10.3(a) (a “PETNET
Claim”). In the event of any PETNET Claim, NAVIDEA shall manage and control the
defense and settlement of any and all actions, proceedings, and suits with
respect thereto, and shall have the right to select and engage counsel of its
own choice. Any PETNET Indemnitee may also participate in the defense with
counsel of its own choosing at its own expense. The PETNET Indemnitees shall
reasonably cooperate at NAVIDEA’ reasonable cost in the defense of any and all
such actions, proceedings, and suits. No PETNET Indemnitee shall be entitled to
compromise or settle any claim, loss, or damage that is or may be the subject of
indemnification under Section 10.3(a) without the prior written approval of
NAVIDEA, and NAVIDEA shall have no obligation to indemnify any PETNET Indemnitee
that is so compromised or settled.

 

10.4Insurance by NAVIDEA

 

NAVIDEA shall maintain in full force and effect during the term of this
Agreement, at its sole cost and expense, the following insurance: (i) Products
Liability Insurance coverage in the minimum amount of Five Million ($5,000,000)
Dollars per occurrence with an annual aggregate amount of not less thanTen
Million ($10,000,000) Dollars; and (ii) Commercial General Liability insurance
with bodily injury and property damage with minimum limits of One Million
($1,000,000) per occurrence and a commercial umbrella policy with a
per-occurrence limit of not less than Five Million ($5,000,000) dollars.

 

10.5Certificates of Insurance

 

Each Party shall provide to the other certificates of insurance evidencing the
insurance required hereunder, upon written request, and will provide at least
thirty (30) days prior written notice to the other Party prior to any
cancellation of such coverage or material change in such coverage.

 

11.Term; Termination; Effect

 

11.1Term

 

This Agreement shall commence on the Effective Date and shall have an initial
term of three (3) years (“Initial Term”), unless earlier terminated as provided
herein. Thereafter, this Agreement shall automatically renew for additional one
year terms (“Extended Term”), unless either Party gives written notice at least
sixty (60) days prior to the end of the Initial Term, or any subsequent
extension, that it wishes not to renew. The Initial Term and any subsequent
extensions shall be referred to collectively as the “Term”.

 

18

 

 

11.2Breach

 

In addition to any other rights a Party may have in law or equity, either Party
may terminate this Agreement, or the SOW, upon written notice to the other
Party, if the other Party materially breaches this Agreement, or the SOW, and
such breach is not cured within thirty (30) days from notice of such breach.
Each Party agrees to use all reasonable efforts to correct said breach and
provide satisfactory evidence of corrective actions in a timely manner. Failure
to cure the breach within such 30-day period shall entitle the non-breaching
Party to terminate this Agreement, or any SOW, immediately by written notice to
the breaching Party. Upon early termination for cause, the non-breaching Party
shall have no obligation to pay or refund any amount stated in Exhibit C to the
breaching Party.

 

11.3Termination Without Cause

 

Upon any notice by NAVIDEA or PETNET pursuant to Section 2.2, either Party may
terminate this Agreement, or any SOW, for any reason and without cause, upon
sixty (60) days’ prior written notice to the other, except that PETNET shall
have no right to terminate without cause until six (6) months after the
Effective Date. If PETNET elects to terminate this Agreement without cause
during the Initial Term, PETNET shall refund to NAVIDEA an amount equal to the
Site Qualification Fees set forth in Exhibit C, pro-rated over the remaining
balance of the Initial Term. NAVIDEA shall receive no refund of any fees if it
elects to terminate without cause at anytime, or if PETNET so elects during any
Extended Term.

 

11.4Effect of Termination

 

In the event of termination of this Agreement or any SOW for any reason:

 

(a)           NAVIDEA and PETNET agree to discuss, cooperate and coordinate
termination of activities being conducted by PETNET.

 

(b)           NAVIDEA shall pay, in accordance with Section 3.1, for all Batches
supplied by PETNET up to date of termination. PETNET shall return or destroy all
NAVIDEA Materials in accordance with the provisions of Section 4.5.

 

(c)           A reasonable plan of action for cessation of activities will be
agreed to by both Parties to ensure an orderly cessation of on-going tasks and
activities in order to comply with the legal responsibilities of the Parties
according to applicable local, federal and/or state laws, regulations and
ordinances.

 

(d)           PETNET will provide NAVIDEA with a copy of all records relating to
the performance of the Services and all periodic/final reports and/or records,
in any case as required by applicable provisions of this Agreement.

 

11.5Survival

 

Termination or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of either Party
prior to such termination, relinquishment or expiration. Such termination,
relinquishment or expiration shall not relieve either Party from obligations
that are expressly indicated to survive termination or expiration of this
Agreement or by their nature should survive the termination or expiration of
this Agreement, including pursuant to Sections 5 through 8 and 10 through 18
hereof.

 

19

 

 

12.Assignment and Subcontracting

 

This Agreement shall not be assigned or transferred by either Party, in whole or
in part, by operation of law or otherwise, without the prior written consent of
the other Party, and any attempt to make such assignment without such consent
shall be null and void, provided, however this Agreement may be assigned to an
affiliate or a successor in interest by operation of law or otherwise, provided,
however, such successor agrees in writing to be bound by the terms of this
Agreement. PETENT shall have the right to subcontract with a third party to
perform delivery services under this Agreement without the prior written consent
of NAVIDEA. PETNET may not engage any other third party to perform Services
under this Agreement without the prior written consent of NAVIDEA.

 

13.Notice

 

Any notice required hereunder shall be effective upon receipt and may be served
by either Party on the other by: (i) personal delivery, (ii) post prepaid,
national courier, (iii) national postal service via registered or by certified
mail, or (iv) by facsimile or e-mail (receipt verified); in each case to the
address noted below:

 

If to PETNET: Siemens Medical Solutions USA, Inc.   Attention: Legal Department
  810 Innovation Drive   Knoxville, TN 37932   Fax: +1.865.218.2760     If to
NAVIDEA: Navidea Biopharmaceuticals, Inc.   425 Metro Place North Suite 450  
Dublin, OH 43017   Attention: Thomas Tulip, President and Chief Business Officer
  Telephone:978 655-2670   Fax: 978 655-2671

 

14.Independent Contractor

 

The relationship created by this Agreement shall be strictly that of independent
contractor, and no partnership or joint venture exists or shall be implied
between the Parties hereto. Neither Party is hereby constituted an agent or
legal representative of the other Party for any purpose whatsoever and neither
Party is granted any right or authority hereunder to assume or create any
obligation, express or implied, or to make any representation, warranties or
guarantees, except as are expressly granted or made in this Agreement.

 

20

 

 

15.Governing Law

 

The validity, interpretation and effect of this Agreement shall be governed by
and construed under the laws (other than the conflict of laws rules) of the
State of Delaware.

 

16.Survivability

 

In the event that any term or provision of this Agreement shall violate any
applicable statute, ordinance, or rule of law in any jurisdiction in which it is
used, or otherwise be unenforceable, such provision shall be ineffective to the
extent of such violation without invalidating any other provision hereof.

 

17.Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same original.
Signatures to this Agreement may be delivered by facsimile, by electronic mail
(e.g., a “.pdf” file) or by any other electronic means that is intended to
preserve the original appearance of the document, and such delivery will have
the same effect as the delivery of the paper document bearing the actual,
hand-written signatures.

 

18.Entire Agreement

 

The Parties hereto acknowledge that this Agreement and the Exhibits hereto set
forth the entire agreement and understanding of the Parties and except as set
out herein, supersedes all prior written or oral agreements or understandings
with respect to the subject matter hereof. No modification of any of the terms
of this Agreement, or any amendments thereto, shall be deemed to be valid unless
in writing and signed by the Party against whom enforcement is sought. No course
of dealing or usage of trade shall be used to modify the terms and conditions
herein. The captions or headings herein are solely for convenience and have no
effect on the meaning or interpretation of this Agreement.

 

*           Signatures appear on following page           *

 

21

 

 

SIGNATURES

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.

 

NAVIDEA BIOPHARMACEUTICALS, INC.   PETNET SOLUTIONS, INC.       By: /s/ Thomas
H. Tulip   By: /s/ Christoph Zindel   Thomas H. Tulip, President     Christoph
Zindel         Chief Executive Officer                   And                 By:
/s/ Brian Malone         Brian Malone         Chief Financial Officer

 

22

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT A

 

Scope of Work

 



 

1.NAVIDEA has selected the [*] Facilities listed in paragraph 2 below to begin
producing the Product in support of its Trials [*].

 

2.The Facilities of PETNET located in the following metropolitan areas shall be
qualified in accordance with paragraph 7 below:

 

o[*]

 

o[*]

 

o[*]

 

o[*]

 

3.PETNET will implement the production processes and quality control methods for
the preparation and testing of the Product at the Facilities. The Parties will
use commercially reasonable efforts to meet the schedule below for site
qualification. As a condition of PETNET’s commitment to this schedule, NAVIDEA
agrees to provide PETNET with: (1) [*]. In the event NAVIDEA fails to provide
[*], the Parties shall make an equitable adjustment to the schedule below (e.g.
an additional day to qualify each Facility for each day that passes after [*]),
and this Agreement shall be modified, in writing accordingly.

 

·[*]

 

·[*]

 

·[*]

 

4.PETNET shall establish production equipment, quality control equipment,
equipment qualification and standard operating procedures (“SOPs”). The quality
control equipment and processes will provide the necessary analytical data on
each production batch of Product as described in Exhibit B.

 

5.PETNET’s duties under paragraphs 2, 3, and 4 will be performed in compliance
with cGMP regulations specified in 21 CFR 212 (“cGMP”).

 

6.A PETNET operator shall be qualified (“Qualified Operator”) for each Facility
before making the Product. For purposes of this Agreement, a Qualified Operator
shall have performed three successful qualification runs with full analytical
testing as defined in Exhibit B. All batch records and analytical results will
be forwarded to NAVIDEA upon completion.

 

23

 

 

7.Each Facility shall be qualified before making the Product. For purposes of
this Agreement, Facility qualification shall consist of three successful
qualification runs with full analytical testing as defined in Exhibit B. All
batch records and analytical results will be forwarded to NAVIDEA upon
completion. The Parties will use commercially reasonable efforts to obtain a
batch production of at least 1 Ci of final product as measured at end of
synthesis.

 

8.Prior to the qualification runs and at NAVIDEA’s option and sole expense, a
compliance audit based on cGMP requirements will be performed by NAVIDEA of each
Facility. NAVIDEA shall notify PETNET at least 14 calendar days in advance of
any such compliance audit. Any deficiencies will be addressed, and documentation
of the resolution of the issues will be forwarded to NAVIDEA upon request. Such
audits will be in addition to those compliance audits described in Section
5.3(a) of the Agreement.

 

9.Product labels shall be essentially in the form shown in Exhibit A, Attachment
1. Prior to use, PETNET shall submit labels to NAVIDEA for approval. Approved
labels will be included in appropriate IND filings.

 

10.If analytical tests show unsatisfactory results, the manufacturing procedure
will be investigated by PETNET to identify the source of the problem. PETNET
will propose an appropriate modification to be implemented to correct the
manufacturing process. PETNET shall implement such correction in consultation
with NAVIDEA.

 

11.Navidea shall provide PETNET with a list of sites that have met regulatory
requirements to receive Product (“Authorized Trial Sites”). PETNET shall provide
Product only to Authorized Trial Sites.

 

12.PETNET shall prepare Product for the Trials according to the appropriate
SOPs. Product release shall be performed by qualified PETNET personnel. Doses
will be dispensed by qualified PETNET personnel. Doses and shields will be
labeled with approved labels. .

 

13.PETNET will provide copies of batch records and analytical test results to
NAVIDEA upon release of a Batch and within four (4) days of completion of
sterility testing of the Batch.

 

24

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit A, Attachment 1

 

SHIELD LABEL

 

 

[18F]NAV4694   Sterile Solution for Intravenous Administration [Pharmacy name
and location]   Caution: New drug – Limited by Federal Law to Investigational
Use Batch # _______________________     Calibration @ EOS*:   Each mL contains
__ mCi of [18F]NAV4694 at EOS. Date __________ Time __________   Contains: [*]
Activity Concentration:   Store upright in shielded container at 2° – 30°C.
_____________ mCi in ________ mL @ EOS   Do not use if cloudy or contains
particulate matter. Expires: Date __________ Time:___________   [*]

[tlogo1ex10-1.jpg]

Subject No. _____________________   CAUTION: RADIOACTIVE MATERIAL

 

25

 

 

Syringe Label

 



[tlogo2ex10-1.jpg]    [18F]NAV4694   Rx #              
Date/Time(@EOS):                                   [18F]NAV4694:
                        mCi@dosing   Time (@dosing):                     Patient
ID:                                       





26

 

 



Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 



EXHIBIT B

 

Specifications, Analytical Tests and
Acceptance Criteria

 



 

Test   Acceptance criteria   Method reference [*]   [*]   [*] [*]   [*]   [*]
[*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]
[*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]
[*]   [*]   [*] [*]   [*]   [*] [*]        

 

27

 

 



Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



 

EXHIBIT C

 

Financial Terms

 



 

1.In consideration for PETNET providing the selected qualified Facilities to
produce the Product in support of the Trials, NAVIDEA shall pay the following
non-refundable (except as set forth in Section 11.3) Technology Transfer and
Site Qualification Fees to PETNET:

 

Technology Transfer Fee:

 

-[*]

 

Site Qualification Fees:

 

[*]

 

-[*]:

 

o[*]

 

o[*]

 

o[*]

 

o[*]

 

2.PETNET will provide NAVIDEA an estimated total [*] of Product from the
Facilities (the “Product Volume”) for the Trials over the Initial Term. In
exchange for PETNET’s commitment to produce the Product Volume, NAVIDEA shall
pay PETNET the following nonrefundable monthly production fees:

 

Production Fees:

 

-[*]

 

plus

 

-$[*] of Product supplied to NAVIDEA.

 

3.In addition to the price per Batch set forth in paragraph 2 of this Exhibit C,
NAVIDEA will reimburse PETNET for all actual freight charges for transportation
of Doses of Product from a Facility to the specified Trial Site.

 

4.The Site Qualification and Production Fees shall apply to each additional
Facility selected for production beyond the minimum required in Exhibit A.



 

28

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Payment Schedule

 

PETNET shall invoice Navidea according to the following schedule:

 

Technology Transfer Fee

- [*]

- [*]

- [*]

   [*]

 

Site Implementation Fees

-[*]

(Initiation to begin immediately after contract execution and start of
Technology Transfer)

- [*]

 

Infrastructure and Equipment Fees

[*]

[*]

 

29

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT D

 

NAVIDEA Materials

 



 

NAV4694RS2-[2- (fluoro) -6- (methylamino) -3-pyridinyl]-5-benzofuranol

 

NAV4614t-Butyl
5-(5-(ethoxymethoxy)benzofuran-2-yl)-6-nitropyridine-2-yl(methyl)carbamate

 

[*]

-[*]

-[*]

-[*] -[*]

 

30

 

